Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
17 – cupped seat body
18 – partition board
171- cup mouth
324 -  holding part
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 331.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0056], line 5, “sad” should read “said”.
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  
line 1, “areinforcing” should read “a reinforcing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification paragraph 0056 of the specification cites “a cupped seat body 17”, “a partition board 18”, “a holding part 324” and paragraph 0057 cites “the cup mouth 171 of the cupped seat body” which are not shown in the drawings.  Based on the lack of clarity of information cited in both paragraphs 0056 and 0057 and  elements (17), (18), and (324) listed above not being shown in the drawings, the examiner cannot determine, using the broadest reasonable interpretation for the claims, exactly what electronic cigarette element to search in the prior art.
Claims 11-14 are rejected due to dependency on rejected base claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase “wherein the first part or the air duct comprises a first seal" and the phrase “wherein the second part or an inner wall of the air duct comprises a second seal" renders the claim indefinite because the term “or” as used in the is not clear to one of ordinary skill in the art as to which element comprises the first seal and which element comprises the second seal. 
The claim phrases “wherein the first part comprises a first seal” and “wherein the second part comprises a second seal” will be used by the examiner for the purposes of examination of the claim.
Claims 4-6 are rejected due to dependency on a rejected base claim 3.

The term “wherein when” in line 4 of claim 10 is a relative term which renders the claim indefinite. The term “wherein when”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim states “wherein when the insertion port is on the partition board” leads one to assume that the insertion port maybe or may not be located on the partition board.  The examiner will treat the claim limitation as “wherein the partition board comprises the insertion port.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 10-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang (CN 110051044 A) (EP 3725173 A1 is relied upon for English translation).
Regarding claims 1 and 16, Ouyang discloses an atomizing device (1000) of an electronic cigarette (Abstract) comprising a base (100) (i.e. an atomizing base) provided with a juice storage cavity (12) (i.e. a tobacco-juice storage cavity), a void space in juice storage cavity (12) (i.e. an installation space) (Fig. 1, [0044]); seal seat (30) is provided with an installation cavity (31) (i.e. an insertion port) for installing the atomizing core component (200) (i.e. removably installed on the installation space along the insertion port of the atomizing base); atomizing core component (200) comprises a first part (210) and a second part (220), a juice guide hole (230) connecting with the atomizing cavity (240); a heating component is installed in the atomizing cavity (240) and is electrically coupled to the power supply unit to heat the juice absorbed from the juice storage cavity (12) to produce smoke (i.e. the atomizing core component is configured to produce heat energy to atomize juice) and when the atomizing core component (200) is pre-installed at the first position of the base 100, the first part (210) is inserted into the installation cavity (31) (Fig. 3, [0044]) (i.e. the first part of the atomizing core component is plugged into the installation space); the second part (220) protrudes outside the base (100); when second part (220) is squeezed by external force, the atomizing core component (200) can move into the base (100) until it reaches the second position of the base (100) (Fig. 3, [0045]) (i.e. the second part of the atomization core component is configured to block the insertion port and at least part of the second part is exposed to the outside; wherein, when an external force is applied to the atomizing core component, the atomizing core component is configured to be pulled out along the insertion port driven by the at least part of the second part of the atomizing core component that is exposed to the outside).
Regarding claim 2, Ouyang discloses all the claim limitations as set forth above in claim 1.  Additionally, Ouyang discloses (Figure 1) a hollow air duct (15) (i.e. an air duct), where one end of air duct (15) is inserted into the juice storage cavity (12), and the other end connects with the outside (Fig. 3, [0053]); hollow connecting tube (2101) is convexly provided on the first part (210); when the atomizing core component (200) is pre-installed on the first position, the first part (210) can be inserted along the installation cavity (31) provided on seal seat (30), and the end of connecting tube (2101) away from the first part (210) can be pre-inserted  into air duct (15) (Fig. 1, [0053]) (i.e. the first part is configured to plug into the air duct); wherein the second part (220) is configured to fit with an inner wall of the installation cavity (31) so that the atomizing core component is fixed in the void space in juice storage chamber (12) as shown in Figure 1.

Regarding claims 7 and 8, Ouyang discloses all the claim limitations as set forth above in claim 1.  Additionally, the Ouyang discloses the first part (210) and the second part (220) are in columnar shapes and the first part (210) comprises a cylindrical shape (Fig. 1); a wedge-shaped guide surface, is provided on the outer edge of connecting tube (2101) to prevent abutting due to offset during inserting the connecting tube (2101) (Fig. 4, [0056]) (i.e. a diameter of a protruding end of the first part decreases gradually from an end which is closes to the second part to an end which is away from the second part, which forms a guide part, and the first part comprises a cylindrical shape); the area of the cross section enclosed by the outer periphery of the second part (220) is greater than the area of the cross section enclosed by the outer periphery of the first part (210), so that the second part (220) can protrude out of the outer periphery of first part (210) (Fig. 8, [0075]) (i.e. the second part comprises a limit edge on the end of the second part towards outside, and the diameter of the limit edge is larger than the diameter of the insertion port).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (CN 110051044 A) as applied to claim 1 above .  Ouyang discloses a partition section (17) (i.e. a partition board) is provided inside case (10) to form juice storage cavity (12) in part of the internal space of case (10), and the other part forms the installation cavity (31) along with the space above the seal seat (30); wherein the seal seat (30) is installed on the case (10), the opening (11) is blocked and makes the juice storage cavity (12) and a part of the installation cavity (31) form two independent chambers in case (10); when the atomizing core component (200) is pre-installed on the first position, part of the first part (210) of the atomizing core component passes through the seal seat (30) and accommodates in the installation cavity (31) (Fig. 10 [0047]); (i.e. atomizing base further comprises a cupped seat body and a partition board fixed on the cupped seat body, wherein the partition board divides the space inside the cupped seat body into an internal space and a support space towards outside, wherein when the insertion port is on the partition board, and the atomizing core component is installed on the atomizing base, the first part is configured to be elastically inference-plugged into the atomizing base, and the second part is configured to be elastically interference-block the insertion port, wherein part of the second part protrudes into the space to form a holding part); in some embodiments, in order to facilitate disassembly of atomizing core component (200), a buckle groove is provided on one side wall of the large diameter section (311), so that the outer peripheral surface of second part (220) is exposed ([0078] (i.e. wherein the sidewall of the holding part further comprises a buckle groove located on an interior of the holding part).

Regarding claim 11, Ouyang discloses all the claim limitations as set forth above in claim 1.
Additionally, Ouyang discloses when the atomizing core component is inserted into the second position , the outer end surface of the second part (220) (i.e. a holding part), is lower than or aligned vertically with the outer end face of the seal seat (30), [0079] (i.e. wherein the holding part comprises a plane on a convex end face of the holding part that is lower than an end face of a cup mouth of a cupped seat body, or the holding part flushes with the end face of the cup mouth of the cupped seat body).
Regarding claim 15, Ouyang discloses all the claim limitations as set forth above in claim 1.  Additionally, Ouyang discloses a juice guide hole (230) connecting with the atomizing cavity (240) in the atomizing core component (200) is provided on the outer wall of the atomizing core component (200) between the first part (210) and the second part (220) (Fig. 3, [0044]) (i.e. a third part located between the first part and the second part on the atomizing core component); when second part (220) is squeezed by external force, the atomizing core component (200) can move into the base (100) until it reaches the second position of the base (100), then the juice guide hole (230) can connect with the juice storage cavity (12) so that the juice stored inside the juice storage cavity (12) (Fig. 3, [0045]) (i.e. wherein when the atomizing core component is installed inside the installation space, the third part is configured to communicate with the juice storage cavity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (CN 110051044 A) as applied to claim 2 above, and further in view of Gillis (US 9877521 B1).  Ouyang discloses seal ring (250) (i.e. a first seal comprises a ring shape) made of flexible material is further provided between the connecting tube (2101) and the air duct (15) where the inner ring surface of the sealing ring is sleeved on the outer surface of the first part (i.e. peripheral surface of the first part) and the outer ring surface elastically abuts (i.e. attach) against the inner tube wall of the air duct (15), so that the air duct (15) can be tightly connected to the connecting tube (2101) to prevent leakage of juice between them (Fig. 3, [0055]); seal ring (250) may also be pre-sleeved on the peripheral surface of connecting tube (2101) [0057] (i.e. peripheral surface of the first part); the first part (210) and the second part (220) are in columnar shapes (Fig. 1); the end of connecting tube (2101) facing to the installation cavity (31) is gradually expanded to facilitate insertion (Fig. 1, [0057]) (i.e. wherein a diameter of the first part is smaller than an inner diameter of the air duct); seal ring (250) made of flexible material is further provided between the connecting tube (2101) and the air duct (15) where the inner ring surface of the sealing ring is sleeved on the outer surface of the first part (i.e. peripheral surface of the first part) and the outer ring surface elastically abuts (i.e. attach) against the inner tube wall of the air duct (15); installation cavity (31) provided in seal seat (30) includes a large diameter section (311) and a small diameter section (312) (Fig. 7), (i.e. a diameter of the second part is smaller than a diameter of insertion cavity).  Ouyang does not explicitly disclose a second seal.
However, Gillis teaches a vaporizer (i.e. atomizing device) comprising a heating chamber (140) (Fig. 4, col. 5 lines 59-60) (i.e. atomizing core component) that comprises an airflow conduit 144 (Fig. 4, col. 6, lines 9-10) (i.e. first part), a distal interior seal ring (412) (i.e. ring shape) can surround or be positioned (i.e. pre-sleeved) near a distal end (i.e. second part), can be made of silicone rubber (Figs. 4,  col. 12 lines 66-67 – col. 13 lines 1-2) (i.e. wherein the second part or an inner wall of the insertion port comprises a second seal configured to elastically attach to the other one).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the atomizing core component of Ouyang to include the distal interior seal ring as taught by Gillis and to pre-sleeve the second seal on a peripheral surface of the second part to provide a liquid leak seal between the second part and the inner wall of the insertion cavity.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (CN 110051044 A) as applied to claim 4 above, and further in view of Qiu (US 2019/0166914 A1).  Ouyang does not disclose the first part and the second part each comprise spacing grooves corresponding to the first seal and the second seal, respectively, wherein inner loop surfaces of the first seal and the second seal are sleeved in the spacing grooves, and outer loop surfaces are protruding out of the first part and the second part, respectively, and elastically abut against the air duct and the inner wall of the insertion port.
However, Qiu teaches an electronic cigarette comprising an atomizing assembly (20) comprising a sealing ring (23)  that is received in the sealing groove (113) (i.e. spacing groove) to enhance the airtightness of the smoke guiding passage (411) through which the smoke flows from the atomizing chamber to the cover (40) (Figs. 2-3, [0093]).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the atomizing core component taught by Ouyang to include a sealing groove for each the first seal and the second seal as taught by the Qiu and properly seat the seal rings and elastically abut the seals against the air duct and the inner wall of the insertion port to prevent tobacco-juice leakage from the atomizing device of the electronic cigarette which will ensure the liquid is consumed by atomization in the electronic cigarette by the user.

Allowable Subject Matter
Claim 9 is objected to for a minor informality, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

The prior art does not teach or suggest an atomizing device wherein the atomizing base further comprises a reinforcing rib at an outer edge of the insertion port and at an inner side of the edge of the insertion port.

Claims 13-14 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or suggest an atomizing device wherein the holding part comprises a bottom plate, a top plate that is relatively spaced with the bottom plate, and a connector that connects the bottom plate and the top plate; wherein the buckle groove is formed between the top plate and the bottom plate; wherein the buckle groove is configured to communicate with an internal air way of the atomizing core component.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONNIE KIRBY JORDAN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747